COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                §
 J. S.,                                                         No. 08-13-00354-CV
                                                §
                    Appellant,                                    Appeal from the
                                                §
 v.                                                              65th District Court
                                                §
 TEXAS DEPARTMENT OF FAMILY                                   of El Paso County, Texas
 AND PROTECTIVE SERVICES,                       §
                                                               (TC# 2012DCM03212)
                    Appellee.                   §

                                         O R D E R

          It has come to the Court’s attention that Volume I of the Clerk’s Record filed on

November 27, 2013, contains confidential documents unrelated to the case and must be removed.

Therefore, it is ordered that the El Paso County District Clerk prepare a corrected clerk’s record

that does not include pages 205-429 of Volume I. The corrected clerk’s record must be filed on

or before October 23, 2014. Upon receipt of the corrected clerk’s record the same will be

considered filed as of the date that the original record was filed and will be substituted for the

original record.

          IT IS SO ORDERED THIS 2ND DAY OF OCTOBER, 2014.

                                             PER CURIAM

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge)(Sitting by Assignment, Not Participating)